                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

BRANDON MICHAEL COBURN,                  :

                 Petitioner              :   CIVIL ACTION NO. 3:20-1389

       v.                                :         (JUDGE MANNION)

STEPHEN SPAULDING,                       :
Warden of FPC-Lewisburg,
                                         :
                 Respondent
                                         :

                                   ORDER

      Pending before the court is the report of Magistrate Judge Karoline

Mehalchick which recommends that the petition for writ of habeas corpus

and the petitioner’s motion for immediate action be denied and dismissed

with prejudice. (Doc. 21). No objections have been filed to the report. Upon

review, the report and recommendation will be adopted in its entirety.

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.@ Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges
should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

     By way of background, the petitioner, an inmate at the Federal Prison

Camp, Lewisburg, filed the instant action, pro se, pursuant to 28 U.S.C.

§2241 in which he alleges that the Bureau of Prisons (“BOP”) violated

Section 706 of the Administrative Procedure Act (“APA”) and violated his due

process and equal protection rights when they denied his request for home

confinement by means of the Coronavirus Aid, Relief, and Economic

Security (“CARES”) Act. (Doc. 1).

     Upon completion of briefing, Judge Mehalchick considered the

arguments raised both in support of and in opposition to the petition and

determined that there were several bases upon which to deny or dismiss the

petition. Initially, Judge Mehalchick determined that the petitioner was

required to exhaust his administrative remedies prior to bringing the instant

action, that he did not do so, and that he has failed to demonstrate a reason

why his failure to exhaust should be excused. As such, Judge Mehalchick

recommends dismissal of the petition on this basis.


                                    -2-
     To the extent that the petitioner challenges the BOP’s denial of his

request for home confinement under the CARES Act, Judge Mehalchick

found that the authority to make a determination as to home confinement

remains with the BOP and that the court lacks the power to release the

petitioner on home confinement under the CARES Act. Given this, Judge

Mehalchick recommends dismissal of any claims as they seek to challenge

the BOP’s decision under the CARES Act.

     Although the court cannot review the petitioner’s challenge to the

BOP’s decision under the CARES Act, Judge Mehalchick observed that the

court may assess whether the BOP abused its discretion in relation to the

denial of the petitioner’s request under §2241. Judge Mehalchick noted that

the court will review the BOP’s decision for abuse of discretion in denying

the petitioner’s request for home confinement based on the petitioner’s

amount of time served. In considering the facts presented in the instant

matter, Judge Mehalchick determined that the BOP denied the petitioner’s

request on the grounds that he had not reached 50% of time served. This is

one of the conditions required for home confinement as per a memorandum

regarding home confinement produced by the Department of Justice on May




                                   -3-
8, 2020. 1 Because the BOP’s determination that the petitioner was not a

candidate for home confinement based on the amount of time he had served

was in accordance with the memorandum, Judge Mehalchick found no

abuse of discretion on the part of the BOP and recommends denial of the

petition on this basis.

      To the extent that the petitioner claims the BOP violated his rights

through section 706 of the APA, Judge Mehalchick found, as the respondent

argued, that decisions made under 18 U.S.C. §§3621-3624 are not subject

to review under the APA. Title 18 U.S.C. §3625 provides that “[t]he provisions

of section[ ] . . . 706 of title 5, United States Code [the APA], do[es] not apply

to the making of any determination, decision, or order under [Subchapter C

– Imprisonment, including §3621 and §3624].” (Doc. 21, p. 12). Judge

Mehalchick found that a §2241 challenge to the BOP’s discretionary

determinations made pursuant to 18 U.S.C. §3621 would be inconsistent

with the language of 18 U.S.C. §3625. As such, she determined that the court

is not permitted to review the BOP’s decision under Section 706 of the APA




      1
        The memorandum provides that inmates who have “served 50% or
more of their sentence, or have 18 months or less remaining on their
sentence and have served 25% or more of their sentence” are given priority
for home confinement, although the “factors are subject to deviation in
certain circumstances.” (Doc. 2-1, p. 4, Doc. 10-7, p. 11).

                                      -4-
and, therefore, the petitioner’s challenges under the APA should be

dismissed on this basis.

      As for the petitioner’s constitutional claims, although the petitioner’s

claims may not be reviewable under the APA, Judge Mehalchick found that

judicial review still remains available for claims that the BOP acted in

violation of the Constitution or contrary to established federal law. While the

petitioner claims that he is being deprived of a liberty interest without due

process of law due to the BOP’s denial of CARES Act release, Judge

Mehalchick found that an inmate does not have a protectable liberty interest

under the CARES Act regarding release on home confinement. As such, she

recommends denial of this claim.

      Finally, the petitioner contends that the BOP’s failure to grant him

home confinement violates the Equal Protection clause in that he is being

treated differently than others who are similarly situated under a “class of

one” theory. In support of his claim, the petitioner provided the names of two

inmates, who were released to home confinement and had not met the time

served requirement. However, neither of these inmates was confined at

Lewisburg. Moreover, the petitioner presented no evidence as to how they

were similarly situated to him. Finally, the petitioner failed to demonstrate a




                                     -5-
discriminatory motive on the part of the BOP. As such, Judge Mehalchick

determined that the petitioner’s equal protection claim should be denied.

        The court has reviewed the record as a whole and agrees with the

reasoning that led Judge Mehalchick to her recommendations. Moreover, the

court finds no clear error of record. As such, the report and recommendation

will be adopted in its entirety as the opinion of the court.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        (1) The report and recommendation of Judge Mehalchick (Doc. 21) is

             ADOPTED IN ITS ENTIRETY as the decision of the court.

        (2) The petition for writ of habeas corpus (Doc. 1) is DENIED and

             DISMISSED WITH PREJUDICE as discussed in the report and

             recommendation and herein.

        (3) The petitioner’s motion for immediate action (Doc. 16) is

             DISMISSED.

        (4) The Clerk of Court is directed to CLOSE THIS CASE.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

DATE: June 30, 2021
20-1389-01


                                      -6-
